DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-11 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an oil lubrication system for use on a gas turbine engine including an air/oil separator connected to a conduit and arranged such that a portion of the conduit fluidly connects to the air/oil separator at an upstream end of the air/oil separator and another portion of the conduit fluidly connects to the air/oil separator at a downstream end of the air/oil separator; the air/oil separator includes a plurality of tubes arranged within the housing and extending in a direction between the upstream end and the downstream end and defining a semi-permeable divider within the housing, the semi-permeable divider being permeable to air but not oil, wherein the plurality of tubes connect to an inlet at the downstream end of the air/oil separator and an outlet at the upstream end of the air/oil separator, wherein the semi-permeable divider separates a first flow path and a second flow path, wherein the first flow path is configured to receive and convey the air/oil mixture from a first end of the first flow path at the upstream end of the air/oil separator to a second end of the first flow path at the downstream end of the air/oil separator, wherein the second flow path is defined within the plurality of tubes and having a low pressure gas conveyed therethrough, with the low pressure being less than a fluid pressure of the air/oil mixture such that air from the air/oil mixture passes through the semi-permeable divider and is removed from the air/oil mixture, and wherein an air-to-oil ratio is less at the second end of the first flow path as compared to the air-to-oil ratio at the first end of the first flow path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654